
	

113 S390 IS: Child Care and Resources Education Act of 2013
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 390
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2013
			Mrs. Murray (for
			 herself, Ms. Mikulski,
			 Mr. Begich, and Ms. Hirono) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to authorize a national toll-free referral line and website, to develop
		  and disseminate child care consumer education information for parents and to
		  help parents access child care in their community, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care and Resources Education Act
			 of 2013.
		2.PurposeThe purposes of this Act are—
			(1)to develop and disseminate child care
			 consumer education information for parents; and
			(2)to assist parents in finding safe,
			 affordable, and quality child care in their community.
			3.FindingsCongress makes the following
			 findings:
			(1)Nearly 11,000,000
			 children under age 5 are in some type of child care setting every week.
			(2)Numerous reports
			 have found that child care is hard to find in many communities throughout the
			 United States.
			(3)A 2010 study by
			 the National Institute of Child Health and Human Development found children who
			 received high-quality care in the first few years of life scored higher on
			 measures of academic and cognitive achievement when the children were 15 years
			 old, and were less likely to misbehave, than children enrolled in low-quality
			 care in those years.
			(4)More than
			 1,000,000 families a year receive assistance in finding child care through a
			 national child care referral line and website, with nearly half the calls to
			 the referral line coming from military families, including those who are faced
			 with deployment.
			(5)The national
			 child care referral line had 57,000,000 page views by parents looking for child
			 care in their community as well as parents looking for information about
			 selecting a child care provider.
			(6)Over 200,000
			 publications were mailed to parents last year, in both English and Spanish, by
			 the operator of the national referral line and website, to provide consumer
			 education to parents looking for child care.
			4.AmendmentSection 658O(a) of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858m) is amended by adding at
			 the end the following:
			
				(3)National
				toll-free referral line and websiteThe Secretary shall reserve
				not less than $1,000,000 of the amount appropriated under this subchapter for
				each fiscal year for the operation of a national toll-free referral line and
				website, to develop and disseminate child care consumer education information
				for parents and to help parents access safe, affordable, and quality child care
				in their
				community.
				.
		
